 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CARLOS RODRIGUEZ,                                 No. 2:18-cv-2986 AC P
12                        Plaintiff,
13             v.                                          ORDER
14       PUBLIC DEFENDERS OFFICE, et al.,
15                        Defendants.
16

17            Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. ECF No. 1. Plaintiff has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§

20   1914(a), 1915(a). Plaintiff will be provided the opportunity either to submit the appropriate

21   affidavit in support of a request to proceed in forma pauperis or to submit the required fees

22   totaling $400.00.

23            Plaintiff is cautioned that the in forma pauperis application form includes a section that

24   must be completed by a prison official, and the form must be accompanied by a certified copy of

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                         1
 1   plaintiff’s prison trust account statement for the six-month period immediately preceding the
 2   filing of this action.
 3           In accordance with the above, IT IS HEREBY ORDERED that:
 4           1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in
 5   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or
 6   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result
 7   in a recommendation that this action be dismissed; and
 8           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 9   Forma Pauperis By a Prisoner.
10   DATED: November 28, 2018
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
